                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                        Case No. 18-CR-00053-LHK-1
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS INDICTMENT AS TO 2014
                                  14              v.                                         REMOVAL
                                  15        ANTONIO ROSAS-RAMIREZ,                           Re: Dkt. No. 59
                                  16                     Defendant.

                                  17

                                  18            Before the Court is Defendant Antonio Rosas-Ramirez’s (“Defendant”) motion to dismiss

                                  19   the indictment for illegal reentry following deportation in violation of 8 U.S.C. § 1326. ECF No.

                                  20   59 (“Mot.”). Having considered the filings of the parties, the relevant law, and the record in this

                                  21   case, the Court GRANTS Defendant’s motion to dismiss the Indictment as to the 2014 removal.

                                  22   I.       BACKGROUND
                                  23         A. Factual Background

                                  24            In 1996, Defendant was convicted of one count of a violation of Cal. Health & Safety

                                  25   Code § 11352. ECF No. 29-1 at Ex. F. Defendant was sentenced to three years of imprisonment.

                                  26   Id. On June 24, 1998, an immigration officer served Defendant with a “Notice of Intent to Issue a

                                  27   Final Administrative Removal Order” (“Notice of Intent”). Id. at Ex. A. The Notice of Intent

                                  28                                                     1
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   stated that Defendant was a citizen of Mexico and that Defendant had entered the United States on

                                   2   or about January 1994 without inspection. Id. The Notice of Intent further stated that Defendant

                                   3   had been convicted in the California Superior Court for the County of Santa Cruz for violating

                                   4   Cal. Health & Safety Code § 11352. Id. The Notice of Intent indicated that Defendant was

                                   5   deportable without appearing before an Immigration Judge because Defendant had been convicted

                                   6   of an aggravated felony “as defined in section 101(a)(43) of the Act, 8 U.S.C. 1101(a)(43).” Id.

                                   7           The Notice of Intent contained a section entitled “I Wish to Contest,” which contained four

                                   8   checkbox options for grounds on which Defendant could have contested Defendant’s

                                   9   deportability. Id. Defendant did not check any of the boxes to complete this section. Id. By

                                  10   contrast, Defendant signed and completed a section of the Notice of Intent entitled “I Do Not Wish

                                  11   to Contest.” Id. Defendant signed the “I Do Not Wish to Contest” section on June 24, 1998 at

                                  12   13:00, witnessed by the immigration officer who served the Notice of Intent. Id. On June 26,
Northern District of California
 United States District Court




                                  13   1998, the immigration officer served Defendant with a “Final Administrative Removal Order,”

                                  14   dated June 25, 1998. Id. at Ex. B. On or about July 15, 1998, Defendant was deported to Mexico.

                                  15   Id. at Ex. C.

                                  16           Defendant eventually returned to the United States. It is unclear from the record when

                                  17   Defendant was apprehended in the United States. However, on January 23, 2002, a “Notice of

                                  18   Intent/Decision to Reinstate Prior Order” was issued that required Defendant’s removal from the

                                  19   United States based on the prior 1998 removal order. Id. at Ex. D. Thus, Defendant was removed

                                  20   from the United States without a hearing before an immigration judge. On or about February 25,

                                  21   2002, Defendant was once again deported to Mexico. ECF No. 1.

                                  22           Eventually, at an unspecified time, Defendant returned to the United States once more. On

                                  23   February 12, 2014, United States Immigration and Customs Enforcement (“ICE”) agents

                                  24   apprehended Defendant in Redwood City, California, and took Defendant into custody. ECF No.

                                  25   60-1 ¶ 3. On February 13, 2014, the United States Department of Homeland Security prepared a

                                  26   Form I-862, Notice to Appear (“NTA”). ECF No. 59-1. The NTA alleged that Defendant would

                                  27   be placed in removal proceedings under 8 U.S.C. § 1229. Id. The NTA did not identify the

                                  28                                                    2
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   address of the Immigration Court at which the NTA would be filed. Id. Instead, the space on the

                                   2   NTA that specified the “Complete Address of Immigration Court, including Room Number, if

                                   3   any,” stated only “to be set.” Id. Defendant was detained by ICE through the pendency of the

                                   4   removal proceedings. ECF No. 60 at 2.

                                   5            On February 18, 2014, the Immigration Court sent Defendant a “Notice of Hearing in

                                   6   Removal Proceedings.” ECF No. 59-2. The Notice of Hearing in Removal Proceedings indicated

                                   7   that Defendant’s hearing would occur on February 27, 2014, at 9:30 a.m. before the Immigration

                                   8   Court in San Francisco. Id. Defendant appeared at the Immigration Court in San Francisco on

                                   9   February 27, 2014. Mot. at 2. Defendant was assisted by a translator, and Defendant was not

                                  10   represented by counsel. Id. At the conclusion of the hearing, an immigration judge ordered that

                                  11   Defendant be removed to Mexico. ECF No. 59-3. On or about March 1, 2014, Defendant was

                                  12   again deported to Mexico. ECF No. 1.
Northern District of California
 United States District Court




                                  13            On or about April 24, 2014, Defendant was apprehended in the United States once again.

                                  14   Id.

                                  15         B. Procedural History
                                  16            On February 8, 2018, a grand jury in the Northern District of California returned an

                                  17   indictment (“Indictment”) that charged Defendant with one count of a violation of 8 U.S.C. §

                                  18   1326, Illegal Reentry Following Deportation. ECF No. 1 (“Indictment”). Specifically, the grand

                                  19   jury charged as follows: “On or about April 24, 2014, in Santa Clara County in the Northern

                                  20   District of California, the [D]efendant, . . . an alien, previously having been excluded, deported

                                  21   and removed from the United States on or about July 15, 1998, February 25, 2002, and March 1,

                                  22   2014, was found in the United States, with the Attorney General of the United States and the

                                  23   Secretary for Homeland Security not having expressly consented to a re-application by the

                                  24   [D]efendant for admission into the United States.” Id.

                                  25            Defendant filed a motion to dismiss the Indictment as to Defendant’s 2014 removal on

                                  26   December 5, 2019. ECF No. 13. The government opposed the motion on January 16, 2019. ECF

                                  27   No. 19. Defendant filed a reply on January 23, 2019. ECF No. 20. On February 4, 2019, the

                                  28                                                     3
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   Court denied Defendant’s motion to dismiss the Indictment as to Defendant’s 2014 removal. ECF

                                   2   No. 23.

                                   3             On February 27, 2019, Defendant filed a motion to dismiss the Indictment as to

                                   4   Defendant’s 1998 administrative removal and the 2002 reinstatement. ECF No. 29. The

                                   5   government opposed the motion on March 28, 2019, ECF No. 34, and Defendant replied on April

                                   6   9, 2019, ECF No. 36. On April 19, 2019, the Court ordered supplemental briefing from both

                                   7   parties. ECF No. 38. Defendant filed a supplemental brief on May 8, 2019, ECF No. 43, and the

                                   8   government filed a supplemental brief on May 9, 2019, ECF No. 45. On June 26, 2019, the Court

                                   9   granted Defendant’s motion to dismiss the Indictment as to Defendant’s 1998 administrative

                                  10   removal and the 2002 reinstatement. ECF No. 52. The Court explained, however, that

                                  11   Defendant’s 2014 removal served as a valid predicate removal, and that therefore “Defendant’s

                                  12   2014 removal still independently supports the indictment.” Id. at 18. The 2014 removal is the
Northern District of California
 United States District Court




                                  13   sole remaining removal that serves as a predicate for the single count violation of 8 U.S.C. § 1326,

                                  14   Illegal Reentry Following Deportation, charged in the Indictment.

                                  15             On October 2, 2019, Defendant filed the instant motion to dismiss the Indictment as to the

                                  16   Defendant’s 2014 removal. Mot. On October 23, 2019, the government opposed the motion, ECF

                                  17   No. 60 (“Opp’n”), and on November 6, 2019, Defendant replied, ECF No. 61 (“Reply).

                                  18   II.       LEGAL STANDARD
                                  19             A. Motion to Dismiss Indictment

                                  20             Under Federal Rule of Criminal Procedure 12(b)(3)(B)(v), a defendant may move to

                                  21   dismiss an indictment on the ground that the indictment “fail[s] to state an offense.” In

                                  22   considering a motion to dismiss an indictment, a court must accept the allegations in the

                                  23   indictment as true and “analyz[e] whether a cognizable offense has been charged.” United States

                                  24   v. Boren, 278 F.3d 911, 914 (9th Cir. 2002). “In ruling on a pre-trial motion to dismiss an

                                  25   indictment for failure to state an offense, the district court is bound by the four corners of the

                                  26   indictment.” Id. A motion to dismiss an indictment can be determined before trial “if it involves

                                  27   questions of law rather than fact.” United States v. Shortt Accountancy Corp., 785 F.2d 1448,

                                  28                                                      4
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   1452 (9th Cir.), cert. denied, 478 U.S. 1007 (1986).

                                   2          B. Collateral Attack on a Deportation
                                   3          “For a defendant to be convicted of illegal reentry under 8 U.S.C. § 1326, the Government

                                   4   must establish that the defendant left the United States under order of exclusion, deportation, or

                                   5   removal, and then illegally reentered.” United States v. Raya-Vaca, 771 F.3d 1195, 1201 (9th Cir.

                                   6   2014) (internal quotation marks and citation omitted). “A defendant charged under § 1326 has a

                                   7   due process right to collaterally attack his removal order because the removal order serves as a

                                   8   predicate element of his conviction.” Id. (internal quotation marks and citation omitted).

                                   9          To demonstrate that a prior deportation cannot serve as the basis for an indictment for

                                  10   illegal reentry, 8 U.S.C. § 1326(d) requires that a defendant “demonstrate that (1) he exhausted the

                                  11   administrative remedies available for seeking relief from the predicate removal order; (2) the

                                  12   deportation proceedings ‘improperly deprived [him] of the opportunity for judicial review’; and
Northern District of California
 United States District Court




                                  13   (3) the removal order was ‘fundamentally unfair.’” Id. (quoting 8 U.S.C. § 1326(d)) (brackets in

                                  14   original). “To satisfy the third prong—that the order was fundamentally unfair—the defendant

                                  15   bears the burden of establishing both that the deportation proceeding violated his due process

                                  16   rights and that the violation caused prejudice.” Id. (internal quotation marks, citation, and brackets

                                  17   omitted).

                                  18   III.   DISCUSSION
                                  19          In Defendant’s motion to dismiss the Indictment as to Defendant’s 2014 removal,

                                  20   Defendant asserts that the United States Department of Homeland Security’s failure to file a

                                  21   proper Form I-862, Notice to Appear (“NTA”), with the Immigration Court deprived the

                                  22   Immigration Court of jurisdiction to remove Defendant. Defendant asserts that this failure

                                  23   provides the grounds for Defendant to collaterally attack the 2014 removal under 8 U.S.C. §

                                  24   1326(d).

                                  25          For the reasons below, the Court agrees with Defendant. The Immigration Court lacked

                                  26   jurisdiction over Defendant because of the defective NTA. Further, this lack of jurisdiction

                                  27   permits Defendant to collaterally attack the 2014 removal under 8 U.S.C. § 1326(d).

                                  28                                                     5
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                          A. The Immigration Court Lacked Jurisdiction over Defendant
                                   1
                                              Defendant argues that the 2014 removal cannot constitute a prior lawful deportation that
                                   2
                                       supports the single count violation of 8 U.S.C. § 1326, Illegal Reentry Following Deportation,
                                   3
                                       charged in the Indictment. Mot. at 1. This is so, Defendant claims, because the NTA “did not
                                   4
                                       identify the immigration court address where the putative NTA would be filed, which is a
                                   5
                                       jurisdictional requirement under the regulatory scheme and 8 C.F.R. § 1003.15(b)(6).” Id. at 2.
                                   6
                                       The government makes two responses to this argument. First, the government asserts that the
                                   7
                                       requirements of 8 C.F.R. § 1003.15(b) are not actually jurisdictional in nature. Instead, the
                                   8
                                       government maintains that 8 C.F.R. § 1003.15(b) contains only “claim-processing rules” that do
                                   9
                                       not limit the Immigration Court’s adjudicatory authority. Opp’n at 3–9. Second, the government
                                  10
                                       asserts that even if 8 C.F.R. § 1003.15(b) is jurisdictional in nature, Defendant had “actual notice”
                                  11
                                       of the removal hearing such that jurisdiction adequately vested in the Immigration Court in any
                                  12
Northern District of California
 United States District Court




                                       event. Id. at 9–10. The Court agrees with Defendant. The defective NTA deprived the
                                  13
                                       Immigration Court of jurisdiction over Defendant for the purposes of the 2014 removal. The
                                  14
                                       government’s actions following the filing of the defective NTA did not vest the Immigration Court
                                  15
                                       with jurisdiction.
                                  16
                                              The Court begins by providing a brief background of the statutory and regulatory scheme
                                  17
                                       that sets forth the contents an NTA must contain. The Court then analyzes the question of whether
                                  18
                                       8 C.F.R. § 1003.15(b) sets forth a jurisdictional rule. Finally, the Court examines whether
                                  19
                                       Defendant’s purported “actual notice” of the address of the Immigration Court in which the NTA
                                  20
                                       was filed may remedy a jurisdictional defect in the NTA.
                                  21
                                              1. Statutory and Regulatory Background
                                  22
                                              The Court begins by providing background on the regulatory scheme that sets forth the
                                  23
                                       content that an NTA must contain. The Immigration and Nationality Act, 8 U.S.C. § 1101, et seq.,
                                  24
                                       broadly delegates authority to the Attorney General to “establish such regulations . . . as the
                                  25
                                       Attorney General determines to be necessary for carrying out this section.” 8 U.S.C. § 1103(g)(2).
                                  26
                                       Pursuant to this grant of authority, the Attorney General has promulgated regulations that speak to
                                  27

                                  28                                                     6
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   the “[j]urisdiction and commencement of proceedings” in Immigration Court. 8 C.F.R. § 1003.14.

                                   2   In particular, 8 C.F.R. § 1003.14(a) dictates that “[j]urisdiction vests, and proceedings before an

                                   3   Immigration Judge commence, when a charging document is filed with the Immigration Court by

                                   4   the Service.” 8 C.F.R. § 1003.14(a). A “charging document” is defined in the regulations to

                                   5   consist of several types of documents, potentially including “a Notice to Appear.” 8 C.F.R. §

                                   6   1003.13. Finally, the regulations require that an NTA contain certain information. 8 C.F.R. §

                                   7   1003.15(b). Importantly for the instant case, the regulations dictate that an NTA “must” include

                                   8   the “address of the Immigration Court where the Service will file” the NTA. 8 C.F.R. §

                                   9   1003.15(b)(6).

                                  10          It is undisputed that the NTA at issue in the instant case lacked the “address of the

                                  11   Immigration Court where the Service” would file the NTA, as required by 8 C.F.R. §

                                  12   1003.15(b)(6). ECF No. 59-2. Accordingly, the first question before the Court is whether 8
Northern District of California
 United States District Court




                                  13   C.F.R. § 1003.15(b) sets forth a jurisdictional rule, such that the NTA’s failure to include the

                                  14   “address of the Immigration Court where the Service will file” the NTA deprived the Immigration

                                  15   Court of jurisdiction over Defendant’s 2014 removal.

                                  16          2. 8 C.F.R. § 1003.15(b) Sets Forth a Jurisdictional Rule
                                  17          Defendant’s motion to dismiss the Indictment as to the 2014 removal is premised on the

                                  18   argument that 8 C.F.R. § 1003.15(b) sets forth a rule that governs the jurisdiction of the

                                  19   Immigration Court. As Defendant puts it, the “regulation requiring identification of the court

                                  20   address where the NTA will be filed goes to the authority of the immigration court to adjudicate a

                                  21   case—i.e., to the court’s subject matter jurisdiction.” Reply at 9. The government disagrees, and

                                  22   argues that the regulation only sets forth a “claim-processing rule.” Opp’n at 4. Thus, the

                                  23   government claims that the failure to include the Immigration Court address in the NTA did not

                                  24   deprive the Immigration Court “of ‘jurisdiction’ over Defendant’s removal proceedings insofar as

                                  25   it concerned the court’s adjudicatory authority.” Id.

                                  26          The Court agrees with Defendant. The requirement that an NTA include the “address of

                                  27   the Immigration Court where the Service will file” the NTA, 8 C.F.R. § 1003.15(b)(6), is

                                  28                                                     7
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   jurisdictional in nature. The Court reaches this conclusion because it is bound by a recent Ninth

                                   2   Circuit decision, Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019). According to Defendant,

                                   3   the Ninth Circuit’s recent decision in Karingithi held that the applicable regulations “govern the

                                   4   subject matter jurisdiction” of the Immigration Court. Reply at 1. Thus, because “Karingithi is

                                   5   binding on this Court,” Defendant claims that the Court must reject Defendant’s argument that 8

                                   6   C.F.R. § 1003.15(b) only sets forth a claim-processing rule. The Court agrees. Karingithi stands

                                   7   for the proposition that 8 C.F.R. § 1003.15(b) is jurisdictional in nature.

                                   8          In Karingithi, the Ninth Circuit considered the question of whether the Immigration Court

                                   9   lacked jurisdiction over removal proceedings when the NTA that served as the charging document

                                  10   failed to specify the date and time of the removal hearing as required by 8 U.S.C. §

                                  11   1229(a)(1)(G)(i). Id. at 1159–60. The Ninth Circuit answered this question in the negative. Id. at

                                  12   1160. In the course of doing so, the Ninth Circuit held that “the regulations, not § 1229(a), define
Northern District of California
 United States District Court




                                  13   when jurisdiction vests.” Accordingly, because the operative regulations indicate that the date and

                                  14   time of the removal hearing need only be provided “where practicable,” 8 C.F.R. § 1003.18(b), the

                                  15   Ninth Circuit held that omission of that information did not affect the Immigration Court’s ability

                                  16   to hold a removal hearing. 913 F.3d at 1160. As the Ninth Circuit put it, “[t]he regulatory

                                  17   definition, not the one set forth in § 1229(a), governs the Immigration Court’s jurisdiction. A

                                  18   notice to appear need not include time and date information to satisfy this standard. Karingithi’s

                                  19   notice to appear met the regulatory requirements and therefore vested jurisdiction in the IJ.” Id.

                                  20   (emphasis added).

                                  21          The natural import of the Karingithi court’s holding is that “[t]he regulatory definition” of

                                  22   an NTA “governs the Immigration Court’s jurisdiction.” Id. The regulatory definition of an NTA

                                  23   includes the requirement that an NTA include the “address of the Immigration Court where the

                                  24   Service will file” the NTA, 8 C.F.R. § 1003.15(b)(6). Thus, the requirement outlined in 8 C.F.R. §

                                  25   1003.15(b)(6) “governs the Immigration Court’s jurisdiction.” This is precisely the conclusion at

                                  26   which most of the district courts in the Ninth Circuit have arrived when confronted with the

                                  27   applicability of Karingithi’s holding to the question before the Court. See, e.g., United States v.

                                  28                                                      8
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   Suchite-Ramirez, No. 19-CR-00118-RMP, 2019 WL 4396142, at *2 (E.D. Wash. Sept. 13, 2019)

                                   2   (holding that the government’s argument that 8 C.F.R. § 1003.15(b)(6) is claim-processing

                                   3   “directly contradicts the Ninth Circuit’s reasoning in Karingithi”); United States v. Gutierrez-

                                   4   Ramirez, No. 18-CR-00422-BLF, 2019 WL 3346481, at *6 (N.D. Cal. July 25, 2019) (“[I]t is clear

                                   5   that Karingithi contemplates that Section 1003.15 is jurisdictional.”); United States v. Ramos-

                                   6   Urias, No. 18-CR-00076-JSW, 2019 WL 1567526, at *2 (N.D. Cal. Apr. 8, 2019) (“Karingithi

                                   7   and Bermudez-Cota teach that satisfying the regulations, not the statute, is crucial to establish the

                                   8   Immigration Court’s jurisdiction.”).

                                   9          As discussed supra, the language of the regulations governing the jurisdiction of the

                                  10   Immigration Court also supports the Karingithi court’s conclusion. The regulations provide that

                                  11   jurisdiction “vests” only “when a charging document is filed with the Immigration Court,” 8

                                  12   C.F.R. § 1003.14, and a “Notice to Appear,” is such a “charging document,” 8 C.F.R. § 1003.13.
Northern District of California
 United States District Court




                                  13   The regulation at 8 C.F.R. § 1003.15(b)(6) provides that an NTA “must also include” “[t]he

                                  14   address of the Immigration Court where the Service will file the Order to Show Cause and Notice

                                  15   to Appear.” Id. Thus, by the plain language of the regulations, a document that lacks “[t]he

                                  16   address of the Immigration Court where the Service will file the Order to Show Cause and Notice

                                  17   to Appear” is not an NTA, and therefore cannot “vest” jurisdiction with the Immigration Court. 8

                                  18   C.F.R. §§ 1003.14, 1003.15(b)(6).

                                  19          Further, as United States District Judge Jeffrey White has noted, 8 C.F.R. §§ 1003.15(a)

                                  20   and (c) contain a disclaimer that omission of the information mandated by those sections “shall not

                                  21   be construed as affording the alien any substantive or procedural rights.” 8 C.F.R. § 1003.15(a),

                                  22   (c); Ramos-Urias, 2019 WL 1567526, at *2. By contrast, the regulation at issue in the instant

                                  23   motion, 8 C.F.R. § 1003.15(b), lacks such a disclaimer, which further confirms the jurisdictional

                                  24   scope of 8 C.F.R. § 1003.15(b).

                                  25          For instance, as Judge White noted, 8 C.F.R. § 1003.15(c) dictates that “[i]n the Notice to

                                  26   Appear for removal proceedings, the Service shall provide the following administrative

                                  27   information to the Immigration Court.” Section 1003.15(c) goes on to list various pieces of

                                  28                                                     9
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   information, such as the “alien’s names and any known aliases,” and the “alien’s address.” Id.

                                   2   However, the section contains the aforementioned disclaimer, and the regulation thus dictates that

                                   3   omission of the required information “shall not be construed as affording the alien any substantive

                                   4   or procedural rights.” Id. Section 1003.15(a), which only concerns orders to show cause, also

                                   5   contains the foregoing disclaimer. 8 C.F.R. § 1003.15(a).

                                   6          By contrast, 8 C.F.R. § 1003.15(b), the regulatory section at issue in the instant motion,

                                   7   does not contain the disclaimer. The natural reading of the lack of disclaimer is that omission of

                                   8   the information required by 8 C.F.R. § 1003.15(b)(6) does afford the alien “substantive or

                                   9   procedural rights,” in contrast to 8 C.F.R. §§ 1003.15(a) and (c). See, e.g., United States v.

                                  10   Ramos-Urias, 2019 WL 1567526, at *2 (“The Court agrees with Mr. Ramos-Urias that the

                                  11   absence of the disclaimer in subsection (b) is significant. . . . Drafters of regulations and statutes

                                  12   are presumed to choose their words with precision.” (citations omitted)).
Northern District of California
 United States District Court




                                  13          As Judge White noted, this distinction “is particularly sensible.” Id. at *3. While 8 C.F.R.

                                  14   §§ 1003.15(a) and (c) both “describe categories of identifying information of which an alien is

                                  15   likely already aware,” such as the alien’s name and known aliases, 8 C.F.R. § 1003.15(b) demands

                                  16   that an NTA include information about the removal process itself. Id. “It is logical that an NTA’s

                                  17   failure to include an alien’s alias or preferred language, for example, would not carry the same

                                  18   consequences as an NTA’s failure to include . . . the address of the Immigration Court where the

                                  19   NTA would be filed.” Id.

                                  20          In response, the government argues that insofar as Karingithi may be read to discuss the

                                  21   jurisdictional import of 8 C.F.R. § 1003.15(b)(6), this discussion is dicta. Opp’n at 3–4; see also

                                  22   United States v. Diaz-Lastra, No. 19-CR-00396-DWL, 2019 WL 4394542, at *3 (D. Ariz. Sept.

                                  23   13, 2019) (“Those passages, however, are arguably dicta because they were unnecessary to the

                                  24   [sic] resolve the narrow issue before the court. . . .”). The Court disagrees. The Karingithi court’s

                                  25   discussion of the jurisdictional nature of the regulations served as the point of comparison that the

                                  26   Karingithi court used to resolve the question that the Karingithi court faced. The Karingithi court

                                  27   thus squarely confronted “an issue germane to the eventual resolution of the case, and resolve[d] it

                                  28                                                     10
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   after reasoned consideration in a published opinion.” Miranda B. v. Kitzhaber, 328 F.3d 1181,

                                   2   1186 (9th Cir. 2003). The Karingithi court’s determination that the regulations set forth

                                   3   jurisdictional requirements for the Immigration Court is not dicta. Id.; see also Gutierrez-

                                   4   Ramirez, 2019 WL 3346481, at *6 (“Karingithi clearly contemplates that the requirements in

                                   5   Section 1003.15 are ‘for jurisdictional purposes.’”).

                                   6          Additionally, according to the government, “Karingithi did not address the meaning of the

                                   7   term ‘jurisdiction’ as recited in 8 C.F.R. § 1003.14(a).” Opp’n at 3; see also United States v.

                                   8   Medina, No. 18-CR-653-GW, 2019 WL 4462701, at *6 (C.D. Cal. Sept. 4, 2019) (“[N]owhere in

                                   9   decision [sic] does the Circuit indicate that the reference to ‘jurisdiction’ means ‘subject matter

                                  10   jurisdiction’ rather than other types of jurisdiction.”). Thus, the government argues, Karingithi

                                  11   may be read to refer to only to a claim-processing rule. The plain import of the Karingithi court’s

                                  12   language, however, suggests that the Karingithi court was concerned with more than just a claim-
Northern District of California
 United States District Court




                                  13   processing rule. For instance, the Karingithi court repeatedly pointed to the regulations as

                                  14   dispositive of when jurisdiction “vests” with the Immigration Court, and when the Immigration

                                  15   Court has jurisdiction “over [] removal proceedings.” 913 F.3d at 1160, 1162. This language

                                  16   suggests that the Ninth Circuit’s references to jurisdiction refer to subject matter jurisdiction. See

                                  17   United States v. Cruz-Aguilar, 394 F.Supp.3d 1313, 1318–19 (E.D. Wash. 2019) (reading

                                  18   Karingithi to proscribe “subject matter jurisdiction over a noncitizen’s removal proceeding”).

                                  19          Indeed, other federal courts of appeals have understood the Karingithi language in this

                                  20   way. See, e.g., United States v. Cortez, 930 F.3d 350, 359 (4th Cir. 2019) (citing Karingithi as an

                                  21   example of a case in which a court “treat[ed] § 1003.14(a) as though it implicates an immigration

                                  22   court’s adjudicatory authority or ‘subject matter jurisdiction’”). The parties in Karingithi also

                                  23   clearly briefed the issue in this way. See, e.g., Karingithi, CA No. 16-70885, Supp’l Brief for

                                  24   Pet’r, Dkt. 56 at 19 (discussing the regulations’ impact on “subject matter jurisdiction”); id.,

                                  25   Supp’l Brief for Resp., Dkt. 57 at 7 (“Under the controlling regulations, the Immigration Court

                                  26   had subject-matter jurisdiction over Karingithi’s removal proceedings.”).

                                  27          Some district courts have attempted to limit the import of Karingithi by concluding that

                                  28                                                     11
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   only some of the applicable regulations are jurisdictional in nature. For instance, in United States

                                   2   v. Arteaga-Centeno, No. 18-CR-00332-CRB, 2019 WL 3207849 (N.D. Cal. July 16, 2019), the

                                   3   court held that Karingithi should be read to indicate that “the jurisdictional provisions of the

                                   4   regulations are limited to §§ 1003.13–14,” and do not include 8 C.F.R. § 1003.15. Id. at *7; see

                                   5   also Diaz-Lastra, 2019 WL 4394542, at *3 (same). The government does not press this

                                   6   interpretation of Karingithi in the instant case. On the contrary, the government’s argument

                                   7   specifically hinges on the proposition that 8 C.F.R. § 1003.14 is also not jurisdictional. E.g.,

                                   8   Opp’n at 6 (“8 C.F.R. § 1003.14(a) is a claim-processing rule, not a jurisdictional one.”). As a

                                   9   general matter, the Court agrees that it would be improper to needlessly “contort Karingithi” when

                                  10   “it is clear that Karingithi contemplates that Section 1003.15 is jurisdictional.” Gutierrez-

                                  11   Ramirez, 2019 WL 3346481, at *6.

                                  12          Finally, in the course of its argument, the government cites various decisions from “the
Northern District of California
 United States District Court




                                  13   Fourth, Fifth, Seventh, and Eleventh Circuits” as persuasive authority for the proposition that 8

                                  14   C.F.R. § 1003.15(b) is not jurisdictional. Opp’n at 8–9. These cases undercut the government’s

                                  15   argument, however. This is so because the authoring courts recognized that their decisions

                                  16   contradict Karingithi, and hence reached a conclusion contrary to Ninth Circuit law. See, e.g.,

                                  17   Perez-Sanchez v. United States Attorney Gen., 935 F.3d 1148, 1155 (11th Cir. 2019) (listing the

                                  18   Ninth Circuit as a circuit that has “accepted the proposition that 8 C.F.R. § 1003.14 sets forth a

                                  19   jurisdictional rule”); Cortez, 930 F.3d at 359 (4th Cir. 2019) (citing Karingithi as an example of a

                                  20   case in which a court “treat[ed] § 1003.14(a) as though it implicates an immigration court’s

                                  21   adjudicatory authority or ‘subject matter jurisdiction’”). This Court is bound by the case law of

                                  22   the Ninth Circuit.

                                  23          Accordingly, the Court agrees with Defendant that “[t]his Court is bound by Karingithi,”

                                  24   and Karingithi stands for the proposition that 8 C.F.R. § 1003.15(b) sets forth a jurisdictional

                                  25   rule.1 Reply at 2, 6. The Court proceeds to consider the government’s argument that Defendant’s

                                  26
                                  27
                                       1
                                         In light of the controlling nature of Karingithi, the Court need not reach Defendant’s argument
                                       that the government is judicially estopped from adopting the litigation position it adopts in the
                                  28                                                      12
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   “actual notice” of the “address of the Immigration Court where the Service will file” the NTA, 8

                                   2   C.F.R. § 1003.15(b)(6), nonetheless remedied this jurisdictional defect.

                                   3          3. Defendant’s Purported “Actual Notice” of the Address of the Immigration Court
                                                 Did Not Vest the Immigration Court with Jurisdiction
                                   4
                                              The government asserts that even if the Court concludes that the requirement of 8 C.F.R. §
                                   5
                                       1003.15(b)(6) is jurisdictional, the Court should still find that the Immigration Court had
                                   6
                                       jurisdiction over removal proceedings in the instant case. Opp’n at 10. According to the
                                   7
                                       government, “multiple documents” may be used to provide “the requisite notice under” 8 C.F.R. §
                                   8
                                       1003.15(b)(6). Id. Further, the government claims that because “Defendant was personally
                                   9
                                       brought to the Immigration Hearing as he was in custody,” Defendant “had actual notice and
                                  10
                                       personally appeared” at the removal hearing. Id. The government asserts that these facts are
                                  11
                                       sufficient to “properly vest” jurisdiction in the Immigration Court. Id. Defendant responds that
                                  12
Northern District of California




                                       the government’s arguments are invalid under another Ninth Circuit decision, Lopez v. Barr, 925
 United States District Court




                                  13
                                       F.3d 396 (9th Cir. 2019). The Court agrees with Defendant that Defendant’s purported “actual
                                  14
                                       notice” of the address of the Immigration Court in the instant case was inadequate to confer
                                  15
                                       jurisdiction on the Immigration Court in light of the defective NTA.
                                  16
                                              District Judge Beth Labson Freeman confronted a similar set of issues in United States v.
                                  17
                                       Gutierrez-Ramirez, 2019 WL 3346481. In Gutierrez-Ramirez, United States District Judge
                                  18
                                       Freeman examined the government’s argument that even though an NTA was deficient under 8
                                  19
                                       C.F.R. § 1003.15(b), a subsequent “Notice of Hearing and actual proceedings cured this
                                  20
                                       deficiency.” Id. at *6. Judge Freeman held that this argument failed “for both factual and legal
                                  21
                                       reasons.” Id. First, with respect to the factual reasons that the argument failed, Judge Freeman
                                  22
                                       explained that “there is no evidence that Defendant’s Notice of Hearing was ever served on him or
                                  23
                                       that it was ever filed with the Immigration Court.” Id. Thus, “even if a properly served and filed
                                  24
                                       Notice of Hearing could cure a faulty Notice to Appear,” Judge Freeman held that there was
                                  25
                                       insufficient evidence that anything to that effect had happened in Gutierrez-Ramirez. Id. Second,
                                  26
                                  27
                                       instant case. Reply at 2.
                                  28                                                    13
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   Judge Freeman relied on the Ninth Circuit’s decision in Lopez, 925 F.3d 396, to conclude that

                                   2   “[n]othing in the regulations supports” a holding that a Notice of Hearing or a “Defendant’s

                                   3   appearance at the proceeding” could cure a violation of 8 C.F.R. § 1003.15(b)(6). Id. at *7 (citing

                                   4   Lopez, 925 F.3d 396 (9th Cir. 2019)).

                                   5          The Court agrees with Judge Freeman’s analysis of this issue. Here, both factual and legal

                                   6   issues preclude the government’s arguments in the instant case as well. As a factual matter, the

                                   7   government argues that “multiple documents [may] provide the requisite notice under 8 C.F.R. §§

                                   8   1003.14(a) and 1003.15(b),” but there is no evidence that additional documents ever fulfilled the

                                   9   requirements of 8 C.F.R. § 1003.15(b) in the instant case. While the government cites a

                                  10   declaration that discusses a hypothetical “‘Notice of Filing’ that provides the address at which the

                                  11   individual’s Notice to Appear will be filed,” ECF No. 60-1 at 3, there is no indication that

                                  12   Defendant ever received any such document.
Northern District of California
 United States District Court




                                  13          The record does contain a “Notice of Hearing,” on the other hand, but this document does

                                  14   not contain a complete address for Defendant’s removal hearing.2 ECF No. 59-2. Further, similar

                                  15   to Gutierrez-Ramirez, 2019 WL 334648, the Notice of Hearing only indicates that the Notice of

                                  16   Hearing was mailed to Defendant through a “custody officer.”3 Id. “There is no evidence that the

                                  17   Custodian Officer ever actually served the Notice of Hearing on Defendant.” Gutierrez-Ramirez,

                                  18   2019 WL 334648, at *6. Moreover, “there is no evidence that the Notice of Hearing was ever

                                  19   filed with the Immigration Court,” as would be required for it to independently function as a kind

                                  20   of “amended charging document” under 8 C.F.R. § 1003.14. Id. These “issues render the Notice

                                  21   of Hearing non-curative here.” Id. In light of the foregoing, the government largely seeks to rely

                                  22   on the fact that Defendant was “personally brought to the Immigration Hearing as he was in

                                  23

                                  24
                                       2
                                         As a general matter, Defendant also notes that “[t]he location of the initial removal hearing need
                                       not necessarily be the address where the Immigration Court is located.” Gutierrez-Ramirez, 2019
                                  25   WL 3346481, at *5; Reply at 12. Defendant does not affirmatively contend that these locations
                                       differed in the instant case, however. The Court therefore assumes for the sake of the instant
                                  26   motion that the two addresses in Defendant’s case were the same.
                                       3
                                         The Notice of Hearing identifies a “custody officer” as the recipient address for Defendant even
                                  27   though the Notice of Hearing provides that the Defendant himself can be the recipient. ECF No.
                                       59-2.
                                  28                                                    14
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   custody.” Opp’n at 10.

                                   2          However, the government’s arguments are also legally foreclosed. With respect to the

                                   3   curative potential of a Notice of Hearing, as Judge Freeman observed, “nothing in the regulations

                                   4   indicates that the Government can cure a non-compliant Notice to Appear by serving a non-

                                   5   compliant Notice of Hearing, even if the Notice of Hearing includes the information the Notice to

                                   6   Appear originally omitted.” Gutierrez-Ramirez, 2019 WL 334648, at *7.

                                   7          In Lopez, the Ninth Circuit concluded that “a Notice to Appear that is defective under

                                   8   Pereira cannot be cured by a subsequent Notice of Hearing.” Id. at 405. As Judge Freeman

                                   9   explained, the Ninth Circuit’s logic in Lopez is applicable to the instant case. As in Lopez, “the

                                  10   regulations define the enumerated requirements of a Notice to Appear, such that any document

                                  11   containing less than the full set of requirements is not a Notice to Appear within the meaning of

                                  12   the regulations.” 2019 WL 334648, at *7 (internal quotation marks and alterations omitted)
Northern District of California
 United States District Court




                                  13   (quoting Lopez, 925 F.3d at 400). The Lopez court also explained that the “phrase ‘notice of

                                  14   hearing’—or anything resembling it—does not appear in the law.” Lopez, 925 F.3d at 401.

                                  15   Further, the Lopez court relied on the fact that the applicable statutory provision contemplated

                                  16   “service of a single document—not multiple.” Id. at 402. The same is true under the regulations

                                  17   in the instant case, which describe “a charging document,” 8 C.F.R. § 1003.14(a), and “[t]he

                                  18   Notice to Appear,” 8 C.F.R. §§ 1003.13, 1003.15(b). Finally, the Ninth Circuit emphasized the

                                  19   fact that the “requirements of a Notice to Appear . . . are ‘substantive.’” Lopez, 925 F.3d at 404.

                                  20   In the instant case, the regulations similarly suggest that 8 C.F.R. § 1003.15(b) provides

                                  21   “substantive or procedural rights,” since it does not include the disclaimer contained in 8 C.F.R.

                                  22   §§ 1003.15(a), (c). 8 C.F.R. § 1003.15(b). See Gutierrez-Ramirez, 2019 WL 3346481, at *7

                                  23   (explaining that 8 C.F.R. § 1003.15(b) appears to contemplate “substantive and procedural”

                                  24   rights); see also Ramos-Urias, 2019 WL 1567526, at *3 (“[T]he Court can find no regulatory

                                  25   support for the proposition that a notice of hearing cures a regulatorily-deficient NTA or can serve

                                  26   as a separate charging document.”).

                                  27          The Court also finds the government’s argument that an alien’s physical presence at a

                                  28                                                    15
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   removal hearing alone can cure a jurisdictional defect under 8 C.F.R. § 1003.15(b) to be

                                   2   unavailing for the “same reasoning” as above, and because “[n]othing in the regulations supports

                                   3   such a holding.” Id.; see also United States v. Rojas Osorio, No. 17-CR-00507-LHK, 2019 WL

                                   4   235042, at *9 (N.D. Cal. Jan. 16, 2019), vacated on other grounds by United States v. Rojas-

                                   5   Osorio, 381 F. Supp. 3d 1216 (N.D. Cal. 2019) (“[T]he Defendant’s appearance at the removal

                                   6   hearing does not satisfy the ‘charging document’ requirement to vest the IJ with jurisdiction.”).

                                   7   To accept the government’s argument on this front would be to “all but eliminate the need to

                                   8   ensure that a Notice to Appear actually conforms to the enumerated mandates of § 1003.15,” and

                                   9   would “render the mandates of § 1003.15 illusory and unenforceable.” United States v. Martinez-

                                  10   Aguilar, No. 18-CR-00300-SVW, 2019 WL 2562655, at *4 (C.D. Cal. June 13, 2019); see also

                                  11   Rojas Osorio, 2019 WL 235042 (“Subject matter jurisdiction cannot be waived.”).

                                  12          The Court therefore concludes that Defendant’s purported “actual notice,” based on either
Northern District of California
 United States District Court




                                  13   the Notice of Hearing or Defendant’s presence at the removal proceeding, did not cure the

                                  14   jurisdictional defect caused by the NTA’s violation of 8 C.F.R. § 1003.15(b). The Court therefore

                                  15   concludes that the Immigration Court lacked jurisdiction over the 2014 removal. The Court

                                  16   proceeds to consider whether Defendant satisfies the requirements of 8 U.S.C. § 1326(d).

                                  17      B. Defendant Satisfies the Requirements of 8 U.S.C. § 1326(d)
                                  18          The Court now analyzes the above findings in the context of 8 U.S.C. § 1326(d), which

                                  19   provides three prongs that a defendant must establish to successfully collaterally attack his prior

                                  20   removal order. “To satisfy the third prong—that the order was fundamentally unfair—the

                                  21   defendant bears the burden of establishing both that the deportation proceeding violated his due

                                  22   process rights and that the violation caused prejudice.” Raya-Vaca, 771 F.3d at 1201 (internal

                                  23   quotation marks, citation, and brackets omitted). Accordingly, the government argues that

                                  24   Defendant cannot satisfy the third prong of 8 U.S.C. § 1326(d). Opp’n at 13–15.

                                  25          The Court notes that numerous district courts have held that the requirements of 8 U.S.C. §

                                  26   1326(d) do not apply to defendants who challenge the validity of a deportation order when the

                                  27   Immigration Court lacked jurisdiction over the removal proceeding. See, e.g., Martinez-Aguilar,

                                  28                                                    16
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   2019 WL 2562655, at *4 (“[B]ecause the Notice to Appear issued to Defendant was

                                   2   jurisdictionally deficient, the subsequent removal order which caused Defendant to be deported

                                   3   was invalid as issued without proper jurisdiction, and Defendant does not need to show that he

                                   4   was prejudiced by the lack of jurisdiction before the Immigration Court.”); United States v.

                                   5   Quijada-Gomez, 360 F. Supp. 3d 1084, 1094 (E.D. Wash. 2018) (“[A] challenge to the

                                   6   immigration court’s jurisdiction need not comply with § 1326(d)’s limitations on collateral

                                   7   attacks.”).

                                   8           United States District Judge Charles Breyer explained this conclusion in United States v.

                                   9   Arteaga-Centeno, 353 F. Supp. 3d 897 (N.D. Cal. 2019), vacated on other grounds by United

                                  10   States v. Arteaga-Centeno, 2019 WL 1995766. In Arteaga-Centeno, Judge Breyer explained that

                                  11   for the purposes of 8 U.S.C. § 1326(d), there is a distinction between “jurisdictionally-invalid

                                  12   orders and orders that are invalid for any other reasons.” 353 F. Supp. 3d at 903. Judge Breyer
Northern District of California
 United States District Court




                                  13   noted that Ninth Circuit precedent compels the conclusion “that if the order is void on its face for

                                  14   want of jurisdiction, it is the duty of this and every other court to disregard it.” Id. (internal

                                  15   alteration and quotation marks omitted) (quoting Wilson v. Carr, 41 F.2d 704, 706 (9th Cir.

                                  16   1930)). The government’s argument that 8 U.S.C. § 1326(d) applies “to jurisdictionally-invalid

                                  17   orders, . . . is thus precluded by the Ninth Circuit’s requirement that courts must disregard invalid

                                  18   orders and that such orders are legal nullities.” Id. (internal alteration and quotation marks

                                  19   omitted) (quoting Wilson, 41 F.2d at 706). Simply put, a Defendant’s challenge to a

                                  20   jurisdictionally deficient removal order “is not a ‘collateral challenge’ to his deportation order,

                                  21   because there is no removal order to be collaterally attacked.” Id.

                                  22           In the instant case, the Court need not resolve the question of whether the foregoing

                                  23   analysis is correct, because Defendant meets the requirements of 8 U.S.C. § 1326(d). The Court

                                  24   finds that the 2014 removal was “fundamentally unfair” under 8 U.S.C. § 1326(d)(3). First,

                                  25   because jurisdiction never vested in the Immigration Court, the 2014 removal violated

                                  26   Defendant’s due process rights. Courts in this circuit have held that when the Immigration Court

                                  27   enters a removal order without jurisdiction over a defendant, the Immigration Court violates the

                                  28                                                      17
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   defendant’s due process rights. See, e.g., United States v. Erazo-Diaz, No. 18-CR-00311-TUC,

                                   2   2018 WL 63222168, at *5 (D. Ariz. Dec. 4, 2018) (“The Court agrees that the order of removal is

                                   3   fundamentally unfair under § 1326(d)(3). Because it was entered without jurisdiction, it was a

                                   4   violation of Defendant’s due process rights.”); see also United States v. Rodriguez-Rosa, No. 18-

                                   5   CR-00079-MMD, 2018 WL 6635286, at *4 (D. Nev. Dec. 11, 2018) (finding fundamental

                                   6   unfairness where the immigration court did not have jurisdiction).

                                   7          Second, in light of the defective NTA, Defendant was prejudiced because he was

                                   8   “removed when he should not have been.” See United States v. Aguilera-Rosa, 769 F.3d 626, 630,

                                   9   636 (9th Cir. 2014); see also United States v. Camacho-Lopez, 540 F.3d 928, 930 (9th Cir. 2006)

                                  10   (“Camacho was removed when he should not have been and clearly suffered prejudice.”). The

                                  11   government attempts to distinguish the foregoing case law, and argues that the case law has

                                  12   “nothing to do with the content of an NTA.” Opp’n at 14. However, the Ninth Circuit’s holdings
Northern District of California
 United States District Court




                                  13   are readily applicable to the context of a jurisdictionally defective NTA. As the Ninth Circuit has

                                  14   explained, even if the Immigration Court would have otherwise been able to remove Defendant

                                  15   “through a formal removal proceeding” that was jurisdictionally sound, Defendant’s “removal on

                                  16   illegitimate grounds is enough to show prejudice.” United States v. Ochoa-Oregel, 904 F.3d 682,

                                  17   686 (9th Cir. 2018). Having shown a due process violation and prejudice, the Court concludes

                                  18   that Defendant has met his burden to show “fundamental unfairness.”

                                  19          In the instant case, Defendant has demonstrated a violation of his due process rights.

                                  20   Accordingly, Defendant “need not show exhaustion of administrative remedies or that he was

                                  21   denied judicial review pursuant to § 1326(d)(1) and (2).” Ramos-Urias, 348 F. Supp. 3d at 1037;

                                  22   see also Gutierrez-Ramirez, 2019 WL 3346481, at *8 (“Because Defendant has demonstrated that

                                  23   his removal was fundamentally unfair, ‘he need not show exhaustion of administrative remedies or

                                  24   that he was denied judicial review pursuant to § 1326(d)(1) and (2).’”), Lazaro v. Mukasey, 527

                                  25   F.3d 977, 980 (9th Cir. 2008) (“A petitioner is entitled to relief from a defective [Notice to

                                  26   Appear] if he ‘show[s] that the Immigration Court lacked jurisdiction’” (citation omitted)); United

                                  27   Farm Workers of Am., AFL-CIO v. Ariz. Agric. Emp’t Relations Bd., 669 F.2d 1249, 1253 (9th

                                  28                                                     18
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
                                   1   Cir. 1982) (“Exhaustion of administrative remedies is not required where . . . the administrative

                                   2   proceedings themselves are void.”); Reese Sales Co. v. Hardin, 458 F.2d 183, 187 (9th Cir. 1972)

                                   3   (explaining that exhaustion of administrative remedies is not required where “the agency lacks

                                   4   power or jurisdiction to proceed”).

                                   5          In sum, Defendant has shown that Defendant is entitled to relief. Defendant’s 2014

                                   6   removal is void because the Immigration Court lacked jurisdiction over the removal proceedings.

                                   7   As the 2014 removal is void, the Court finds that the government cannot establish a predicate

                                   8   element—the prior removal or deportation of Defendant—of the sole offense in the Indictment.

                                   9   See Raya-Vaca, 771 F.3d at 1201. Accordingly, the Court GRANTS the motion to dismiss the

                                  10   Indictment with prejudice.

                                  11   IV.    CONCLUSION
                                  12          For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss the
Northern District of California
 United States District Court




                                  13   Indictment as to the 2014 removal. The Indictment in the instant case is DISMISSED with

                                  14   prejudice.

                                  15   IT IS SO ORDERED.

                                  16

                                  17   Dated: November 26, 2019

                                  18                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   19
                                       Case No. 18-CR-00053-LHK-1
                                       ORDER GRANTING MOTION TO DISMISS INDICTMENT AS TO 2014 REMOVAL
